Citation Nr: 1431092	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  07-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a low back disability on a direct basis.

2. Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability.

3. Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in a hearing at the RO in August 2013.  A transcript of that hearing was reviewed prior to this decision.


FINDINGS OF FACT

1. The Veteran's low back disability has not been shown to be related to service.

2. The evidence is at least in equipoise as to whether the Veteran's low back disability has been aggravated beyond the natural progression by his service-connected right knee disability.

3. The evidence is at least in equipoise as to whether the Veteran's left knee disability is related to his service-connected right knee disability.






CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability on a direct basis have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for a low back disability based on aggravation by a service-connected disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3. The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection based on aggravation of the Veteran's low back disability by his service-connect right knee disability, but denies service connection for a low back disability on a direct basis.  As service connection on a direct basis is the greater benefit, the Board has analyzed the record to ensure that the Veteran has not been prejudiced by any improper procedure. 
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2006, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's low back and left knee in September 2006 and March 2010 and additional medical opinions in April 2011 and May 2014.  The Board found that the opinion from the March 2010 VA examination did not have adequate rationale.  The Board desired further clarification and sought an opinion from the Veterans Health Administration.  There is no indication or assertion that the other examinations and opinions are inadequate.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained a new VA opinion with rationale addressing the conclusion from the March 2010 opinion.  This action was in substantial compliance with the remand directives and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the August 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's current symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.




II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his daughters, and his friend are competent to report symptoms and experiences observable by their senses; however, they are not competent to diagnose his disabilities or determine their cause as this requires specialized knowledge and testing to understand the complex nature of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board also finds them credible as their statements have been detailed and consistent. 




Low Back

As explained below, the criteria for service connection for a low back disability as a direct result from service have not been met.  See 38 C.F.R. § 3.303.  The criteria for service connection for a low back disability based on aggravation beyond the natural progression by his service-connected right knee disability have been met.  See 38 C.F.R. § 3.310.

The Veteran has a current low back disability.  During private treatment from August 2012, he was diagnosed with chronic lumbar strain.  Private treatment records from 2010 show diagnoses of spinal stenosis and chronic back pain.  Private treatment records from August 2008 show diagnoses of lumbar spondylosis, acroilitis, and post laminectomy syndrome, lumbar.  The VA examiner in March 2010 diagnosed a herniated disk at L4-L5.  

The evidence is in relative equipoise as to whether the Veteran injured his back during active duty training.  During the Board hearing and consistently during the claims process, the Veteran reported hurting his back when he fell at the same time that he hurt his right knee during active duty training in June 1993.  Service treatment records from June 1993 have numerous notations of the right knee injury but do not mention any back injury or complaints.  However, the Veteran is competent and credible in his statements of injury during service and such statements are accepted here.  

While the Board accepts that the Veteran injured his back in service, the evidence does not support a finding of continuity of symptomatology and does not show that the claimed current back disabilities are related to that injury in service.  Indeed, there is no evidence of treatment for back problems before an automobile accident in February 1995.  The Veterans Health Administration (VHA) opinion from May 2014 found the lumbar spine disorder less likely than not caused by the service-connected right knee disability and did not coincide with that injury, as the Veteran claimed.  The VHA opinion notes the first documentation of back pain was not until the 1995 motor vehicle accident, while the right knee injury occurred in June 1993.  Medical records also document a civilian work-related injury in 1996.  The VHA physician went on to explain that he understood that the Veteran had a history of back problems and pain, but he could find no medical documentation supporting the Veteran's claim that back pain started in 1993.  

The March 2010 VA examination and April 2011 addendum opinion state that the low back disability was at least as likely as not aggravated by work in service.  These opinions do not give a thorough history of the back injury.  There is no evidence of a preexisting back injury that could have been aggravated by service.  Therefore, these opinions are inconsistent with the totality of the record and are not probative.  

Statements provided by the Veteran's daughters and friend give evidence of current symptoms and treatment but do not provide evidence of the Veteran's symptoms after active duty training or continuous symptoms since.  Therefore, they are of little probative value in determining a nexus to service.  During the Board hearing, the Veteran reported having the same problem with his back since service.  Indeed, a January 1997 treatment record indicated a history of an injury at his civilian job in 1996, and, prior to that, he reported back pain of only a week's duration in 1995 immediately following a motor vehicle accident.  Overall, then, this inconsistency undermines any contentions of continuous symptoms and a grant of direct service connection on this basis is not permissible.  

With no competent evidence of a causal connection to service, service connection on a direct basis has not been shown.  See 38 C.F.R. § 3.303.

As discussed above, the evidence does not establish that the service-connected right knee disability caused the low back disability, but the evidence does establish that the right knee disability has aggravated the low back disability beyond its natural progression.  See 38 C.F.R. § 3.310.  The VHA opinion concluded that the Veteran's current lumbar spine disability was at least as likely as not aggravated by his service-connected right knee disability.  The VHA physician explained that while the lumbar disorder occurred after service, he likely had difficulty with physical therapy and ambulation after the treatments for his lumbar spine disorder because of the right knee.  

The VHA physician found that there was no way for him to quantitate the aggravation.  The medical evidence of record includes one VA examination from September 2006, shortly after the claim, and one from March 2010.  These two examinations show a worsened low back disability.  The September 2006 examination is the first examination of the Veteran's low back of record.  Therefore, the September 2006 VA examination findings will be used as the baseline level of disability in the Veteran's low back and any additional level of disability will be considered service connected, due to the right knee.

Left knee

The Veteran has a current left knee disability.  He has consistently reported pain in his left knee.  Private treatment records from August 2012 show a diagnosis of osteoarthritis in the left knee.

The Veteran claimed secondary service-connection based on his service-connected right knee disability causing an altered gait and strain on his left knee.  However, the evidence does not show an in-service injury upon which to grant service connection on a direct basis.  He has not noted any injury during service.  Moreover, service treatment records do not show any complaint of or treatment for the left knee.  During the March 2010 VA examination, the Veteran denied having any trauma to the left knee.

The evidence shows that the Veteran's left knee disability was caused by his service-connected right knee disability.  (At one point the examiner indicates that the left knee disorder was "aggravated" by the right knee but the opinion is confusingly worded in this regard and later in the response causation, as opposed to aggravation, was indicated.  Resolving doubt in the Veteran's favor, the Board interprets the response as showing a left knee disorder was caused by the service-connected right knee disability and, as such, it is unnecessary to establish a baseline as the award is not based on aggravation.)   In sum, the May 2014 VHA opinion concludes that the Veteran's current left knee disorder is at least as likely as not caused by his service-connected right knee disorder.  The VHA physician reasoned that the Veteran was relatively young to have arthritis and he did not have any other documented left knee injury that would cause early onset arthritis.  He went on to say that it is plausible and makes sense with his documented medical history, that if the Veteran was favoring the left knee for years due to his right knee pain, that the left knee pain/arthritis could be caused by the service-connected right knee disability.  

The preponderance of the evidence is against direct service connection for the low back disability but supports service connection for the left knee disability and aggravation of the low back disability.  See 38 C.F.R. §§ 3.303, 3.310.  As such, the benefit of the doubt doctrine has been afforded and is otherwise inapplicable.  See 38 C.F.R. § 3.102.

ORDER


Service connection for the low back disability based on a direct causal link to service or to the service-connected right knee disability is denied.

Service connection for aggravation of the low back disability by the service-connected right knee disability is granted.

Service connection for the left knee disability is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


